Title: To George Washington from Henry Laurens, 14 January 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 14th Jany 1778.

Since the date of my last the 5th Inst. I have been honoured by the receipt of Your Excellency’s Several Letters of the 2d 4th 5th & 9th all which, together with Copy of a Letter to Major Genl Gates have been in course reported to Congress—a Sealed packet under Your Excellency’s direction to Genl Gates, I forwarded to day to Reading where I expect it will meet the Genl.
Your Excellency will find in the present Cover the under-mentioned Acts of Congress.
of the 8th Inst. Report of a Committee on the Convention of Saratoga, confirmed by Resolves of Congress, for suspending the embarkation of Lt Genl Burgoyne & his Troops.
6th Directing Genl Heath to order 1000 Bell Tents to be sent to the Army under Your Excellency’s Command.
13th for repeating the requisition to Genl Sr Wm Howe for passports for Vessels to transport Fuel & provision to Boston for the subsistence of Genl Burgoynes Army &ca.
10th for appointing a Committee of four Members of Congress & three Members of the Board of War, to concert with Your Excellency measures for the benefit of the Army &ca.
14th Accepting the offers of Service by Baron Stuben as a Volunteer in Your Excellency’s Army & inviting him to repair to Head Quarters.
I likewise inclose Copy of a Letter from Baron Stuben to Congress

together with Copies of three Letters recommendatory, in favour of that Officer.
The injunction of secrecy on the proceedings of Congress upon the Convention of Saratoga, is understood to be taken off, by an order for transmitting the report of the Committee & Subsequent Resolves to the Several States & one Copy through Genl Heath to Genl Burgoyne I find also the Subject is no longer treated with reserve.
In Consequence of your Excellency’s recommendation of Majr Clarke, Congress appointed him the 10th Inst. one of the Auditors of public Accounts in the Camp which I hope will be acceptable to him. I have the honour to be with the most respectful attachment &ca.
